Case: 21-50220     Document: 00516254823         Page: 1     Date Filed: 03/25/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                         March 25, 2022
                                  No. 21-50220                            Lyle W. Cayce
                                Summary Calendar                               Clerk



   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Dustin Colby Vaughn,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 7:20-CR-250-1


   Before Davis, Jones, and Elrod, Circuit Judges.
   Per Curiam:*
          Dustin Colby Vaughn pleaded guilty to possession of a firearm by a
   convicted felon, in violation of 18 U.S.C. § 922(g)(1) and 18 U.S.C.
   § 924(a)(2), and was sentenced to 71 months of imprisonment and three
   years of supervised release. He appeals, challenging the district court’s


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50220      Document: 00516254823            Page: 2    Date Filed: 03/25/2022




                                      No. 21-50220


   application of an enhancement for possession of a firearm in connection with
   another felony offense, pursuant to U.S.S.G. § 2K2.1(b)(6)(B).
          When a claim has been preserved, as in this case, we review the district
   court’s application of the Guidelines de novo and its fact findings for clear
   error. United States v. Alcantar, 733 F.3d 143, 146 (5th Cir. 2013); see also
   United States v. Bass, 996 F.3d 729, 742 (5th Cir. 2021). If a factual finding
   “is plausible in light of the record as a whole,” then it is not clearly erroneous.
   United States v. Jeffries, 587 F.3d 690, 692 (5th Cir. 2009) (internal quotation
   marks and citation omitted).
          Section 2K2.1(b)(6)(B) provides for a four-level enhancement when a
   defendant “used or possessed any firearm or ammunition in connection with
   another felony offense.” When the other felony is a drug trafficking offense,
   the adjustment automatically applies if a “firearm is found in close proximity
   to drugs, drug-manufacturing materials, or drug paraphernalia.” § 2K2.1,
   comment. (n.14(B)(ii)); Jeffries, 587 F.3d at 692. The Government alleged
   that Vaughn possessed a firearm in connection with the possession of
   methamphetamine with intent to distribute, which is a drug trafficking
   offense. See Alcantar, 733 F.3d at 147; see also 21 U.S.C. § 841(a)(1).
          In this case, a police officer testified that he used a Facebook profile
   for a fictitious woman named “Stacy” to communicate with Vaughn. As
   “Stacy,” the officer requested a “ball” of methamphetamine, which Vaughn
   agreed to deliver. The officer testified that a “ball” is typically about three
   to four grams. When Vaughn arrived at the arranged meeting place in
   possession of a firearm and 4.7 grams of methamphetamine, the officer
   arrested him.
          Vaughn argues that the methamphetamine he possessed was for
   personal use. However, in light of the officer’s testimony, the district court’s
   findings—that Vaughn was planning to give at least some of the




                                           2
Case: 21-50220     Document: 00516254823           Page: 3   Date Filed: 03/25/2022




                                    No. 21-50220


   methamphetamine to another person and was thus engaged in possession of
   methamphetamine with intent to distribute—were plausible in light of the
   record as a whole. See Jeffries, 587 F.3d at 692-93; see also § 841(a)(1). The
   firearm was found in close proximity to the methamphetamine. See § 2K2.1,
   comment. (n.14(B)(ii)).      Therefore, the four-level § 2K2.1(b)(6)(B)
   enhancement applied. See Jeffries, 587 F.3d at 692.
          Given the foregoing, the judgment of the district court is
   AFFIRMED.




                                         3